UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One)[X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23325 (Exact name of registrant as specified in its charter) Delaware 43-1792717 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1341 West Battlefield Springfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (417) 520-4333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of May 1, 2016 Common Stock, Par Value $0.10 per share 4,432,220 Shares GUARANTY FEDERAL BANCSHARES, INC. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Stockholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2016 (UNAUDITED) AND DECEMBER 31, 2015 3/31/16 12/31/15 ASSETS Cash and due from banks $ 8,405,508 $ 3,561,272 Interest-bearing deposits in other financial institutions 9,216,363 15,213,147 Cash and cash equivalents 17,621,871 18,774,419 Available-for-sale securities 103,724,659 97,292,487 Held-to-maturity securities 38,781 43,099 Stock in Federal Home Loan Bank, at cost 2,867,000 2,837,500 Mortgage loans held for sale 1,517,016 1,902,933 Loans receivable, net of allowance for loan losses of March 31, 2016 - $6,185,231 - December 31, 2015 - $5,811,940 490,064,640 491,001,907 Accrued interest receivable: Loans 1,357,526 1,515,818 Investments and interest-bearing deposits 412,401 470,874 Prepaid expenses and other assets 3,540,286 3,525,032 Foreclosed assets held for sale 2,351,021 2,391,727 Premises and equipment, net 10,520,477 10,540,428 Bank owned life insurance 18,902,969 18,779,915 Deferred and receivable income taxes 3,154,013 3,758,933 $ 656,072,660 $ 652,835,072 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ 519,063,768 $ 517,385,695 Federal Home Loan Bank advances 52,100,000 52,100,000 Subordinated debentures 15,465,000 15,465,000 Advances from borrowers for taxes and insurance 244,960 190,853 Accrued expenses and other liabilities 990,212 1,074,957 Accrued interest payable 190,573 196,102 588,054,513 586,412,607 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Capital Stock: Common stock, $0.10 par value; authorized 10,000,000 shares; issued March 31, 2016 and December 31, 2015 - 6,874,003 and 6,859,003 shares, respectively 687,400 685,900 Additional paid-in capital 50,243,104 50,441,464 Retained earnings, substantially restricted 54,180,138 53,258,126 Accumulated other comprehensive income (loss) Unrealized loss on available-for-sale securities, net of income taxes ) ) 104,935,649 103,701,534 Treasury stock, at cost; March 31, 2016 and December 31, 2015 - 2,442,533 and 2,466,462 shares, respectively ) ) 68,018,147 66,422,465 $ 656,072,660 $ 652,835,072 See Notes to Condensed Consolidated Financial Statements 3 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 3/31/2016 3/31/2015 Interest Income Loans $ 5,701,892 $ 5,904,566 Investment securities 457,851 353,050 Other 45,302 30,021 6,205,045 6,287,637 Interest Expense Deposits 584,817 594,929 FHLB and Federal Reserve advances 301,164 298,806 Subordinated debentures 139,430 132,861 Other - 65,094 1,025,411 1,091,690 Net Interest Income 5,179,634 5,195,947 Provision for Loan Losses 375,000 150,000 Net Interest Income After Provision for Loan Losses 4,804,634 5,045,947 Noninterest Income Service charges 265,969 281,359 Gain on sale of investment securities 51,030 6,797 Gain on sale of loans 419,426 328,113 Net loss on foreclosed assets ) ) Other income 383,105 345,586 1,108,822 950,756 Noninterest Expense Salaries and employee benefits 2,550,932 2,453,092 Occupancy 444,701 473,227 FDIC deposit insurance premiums 116,850 106,760 Data processing 215,130 192,481 Advertising 131,250 131,250 Other expense 650,613 721,912 4,109,476 4,078,722 Income Before Income Taxes 1,803,980 1,917,981 Provision for Income Taxes 527,375 588,437 Net Income Available to Common Shareholders $ 1,276,605 $ 1,329,544 Basic Income Per Common Share $ 0.29 $ 0.31 Diluted Income Per Common Share $ 0.29 $ 0.30 See Notes to Condensed Consolidated Financial Statements 4 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 3/31/2016 3/31/2015 NET INCOME $ 1,276,605 $ 1,329,544 OTHER ITEMS OF COMPREHENSIVE INCOME: Change in unrealized gain on investment securities available-for-sale, before income taxes 858,906 787,310 Less: Reclassification adjustment for realized gains on investment securities included in net income, before income taxes ) ) Total other items of comprehensive income 807,876 780,513 Income tax expense related to other items of comprehensive income 298,913 288,790 Other comprehensive income 508,963 491,723 TOTAL COMPREHENSIVE INCOME $ 1,785,568 $ 1,821,267 See Notes to Condensed Consolidated Financial Statements 5 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY THREE MONTHS ENDED MARCH 31, 2016 (UNAUDITED) Common Stock Additional Paid- In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, January 1, 2016 $ 685,900 $ 50,441,464 $ ) $ 53,258,126 $ ) $ 66,422,465 Net income - - - 1,276,605 - 1,276,605 Change in unrealized gain on available-for-sale securities, net of income taxes - 508,963 508,963 Dividends on common stock ($0.08 per share) - - - ) - ) Stock award plans - ) 361,567 - - 86,857 Stock options exercised 1,500 76,350 - - - 77,850 Balance, March 31, 2016 $ 687,400 $ 50,243,104 $ ) $ 54,180,138 $ ) $ 68,018,147 See Notes to Condensed Consolidated Financial Statements 6 GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) 3/31/2016 3/31/2015 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 1,276,605 $ 1,329,544 Items not requiring (providing) cash: Deferred income taxes ) ) Depreciation 204,063 218,488 Provision for loan losses 375,000 150,000 Gain on loans and investment securities ) ) Amortization of deferred income, premiums and discounts 36,188 192,568 Stock award plan expense 86,857 151,218 Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 13,970,021 13,298,746 Increase in cash surrender value of bank owned life insurance ) ) Changes in: Accrued interest receivable 216,765 201,224 Prepaid expenses and other assets ) 143,463 Accounts payable and accrued expenses ) 6,141 Income taxes receivable 404,998 ) Net cash provided by operating activities 2,535,048 2,013,341 CASH FLOWS FROM INVESTING ACTIVITIES Net change in loans 707,296 ) Principal payments on available-for-sale securities 1,615,252 2,318,059 Principal payments on held-to-maturity securities 4,318 4,470 Proceeds from maturities of available-for-sale securities 535,000 - Purchase of premises and equipment ) ) Purchase of available-for-sale securities ) ) Proceeds from sale of available-for-sale securities 30,514,669 9,797,762 Redemption (purchase) of FHLB stock ) 309,400 Proceeds from sale of foreclosed assets held for sale 40,706 5,131 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash dividends paid ) ) Net increase in demand deposits, NOW accounts and savings accounts 3,456,203 43,344,354 Net increase (decrease) in certificates of deposit ) 2,658,777 Repayments of FHLB and Federal Reserve advances - ) Advances from borrowers for taxes and insurance 54,107 102,323 Stock options exercised 77,850 111,304 Net cash provided by financing activities 1,458,627 38,000,225 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) 31,562,997 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 18,774,419 12,493,890 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 17,621,871 $ 44,056,887 See Notes to Condensed Consolidated Financial Statements 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in Guaranty Federal Bancshares, Inc.’s (the “Company”) Annual Report on Form 10-K for the year ended December 31, 2015 (“2015 Annual Report”) filed with the Securities and Exchange Commission (the “SEC”). The results of operations for the periods are not necessarily indicative of the results to be expected for the full year. The condensed consolidated balance sheet of the Company as of December 31, 2015, has been derived from the audited consolidated balance sheet of the Company as of that date. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Note 2: Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Guaranty Bank (the “Bank”). All significant intercompany transactions and balances have been eliminated in consolidation. Note 3: Securities The amortized cost and approximate fair values of securities classified as available-for-sale were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of March 31, 2016 Equity Securities $ 102,212 $ 715 $ ) $ 86,234 Debt Securities: Municipals 37,664,629 483,622 ) 37,999,947 Corporates 3,975,245 - ) 3,566,980 Government sponsored mortgage-backed securities and SBA loan pools 62,260,340 164,558 ) 62,071,498 $ 104,002,426 $ 648,895 $ ) $ 103,724,659 8 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of December 31, 2015 Equity Securities $ 102,212 $ 10,081 $ ) $ 99,517 Debt Securities: U. S. government agencies 8,533,885 - ) 8,396,784 Municipals 31,132,635 302,335 ) 31,349,162 Corporates 3,965,719 - ) 3,813,700 Government sponsored mortgage-backed securities and SBA loan pools 54,643,681 13,764 ) 53,633,324 $ 98,378,132 $ 326,180 $ ) $ 97,292,487 Maturities of available-for-sale debt securities as of March 31, 2016: Amortized Cost Approximate Fair Value 1-5 years 1,299,512 1,309,178 6-10 years 9,178,455 9,285,889 After 10 years 31,161,907 30,971,860 Government sponsored mortgage-backed securities and SBA loan pools not due on a single maturity date 62,260,340 62,071,498 $ 103,900,214 $ 103,638,425 The amortized cost and approximate fair values of securities classified as held to maturity are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of March 31, 2016 Debt Securities: Government sponsored mortgage-backed securities $ 38,781 $ 772 $ - $ 39,553 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Approximate Fair Value As of December 31, 2015 Debt Securities: Government sponsored mortgage-backed securities $ 43,099 $ 836 $ - $ 43,935 9 Maturities of held-to-maturity securities as of March 31, 2016: Amortized C ost Approximate Fair Value Government sponsored mortgage-backed securities not due on a single maturity date $ 38,781 $ 39,553 The book value of securities pledged as collateral, to secure public deposits and for other purposes, amounted to $74,737,176 and $52,554,932 as of March 31, 2016 and December 31, 2015, respectively. The approximate fair value of pledged securities amounted to $74,973,659 and $52,095,842 as of March 31, 2016 and December 31, 2015, respectively. Realized gains and losses are recorded as net securities gains. Gains on sales of securities are determined on the specific identification method. Gross gains of $51,030 and $6,797 as of March 31, 2016 and March 31, 2015, respectively, were realized from the sale of available-for-sale securities. The tax effect of these net gains was $18,881 and $2,515 as of March 31, 2016 and March 31, 2015, respectively. The Company evaluates all securities quarterly to determine if any unrealized losses are deemed to be other than temporary. Certain investment securities are valued at less than their historical cost. These declines are primarily the result of the rate for these investments yielding less than current market rates, or declines in stock prices of equity securities. Based on evaluation of available evidence, management believes the declines in fair value for these securities are temporary. It is management’s intent to hold the debt securities to maturity or until recovery of the unrealized loss. Should the impairment of any of these debt securities become other than temporary, the cost basis of the investment will be reduced and the resulting loss recognized in net income in the period the other-than-temporary impairment is identified, to the extent the loss is related to credit issues, and to other comprehensive income to the extent the decline on debt securities is related to other factors and the Company does not intend to sell the security prior to recovery of the unrealized loss. Certain other investments in debt and equity securities are reported in the financial statements at an amount less than their historical cost. Total fair value of these investments at March 31, 2016 and December 31, 2015, was $61,272,304 and $68,123,480, respectively, which is approximately 59% and 70% of the Company’s investment portfolio. These declines primarily resulted from changes in market interest rates and failure of certain investments to meet projected earnings targets. 10 The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2016 and December 31, 2015. March 31, 2016 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Equity Securities $ - $ - $ 31,234 $ ) $ 31,234 $ ) Municipals 10,001,797 ) 2,060,307 ) 12,062,104 ) Corporates 1,599,480 ) 1,967,500 ) 3,566,980 ) Government sponsored mortgage-backed securities and SBA loan pools 28,090,865 ) 17,521,121 ) 45,611,986 ) $ 39,692,142 $ ) $ 21,580,162 $ ) $ 61,272,304 $ ) December 31, 2015 Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Equity Securities $ - $ - $ 35,151 $ ) $ 35,151 $ ) U. S. government agencies 6,399,920 ) 1,996,864 ) 8,396,784 ) Municipals 6,167,019 ) 715,410 ) 6,882,429 ) Corporates 1,675,500 ) 2,138,200 ) 3,813,700 ) Government sponsored mortgage-backed securities and SBA loan pools 33,072,102 ) 15,923,314 ) 48,995,416 ) $ 47,314,541 $ ) $ 20,808,939 $ ) $ 68,123,480 $ ) 11 Note 4: Loans and Allowance for Loan Losses Categories of loans at March 31, 2016 and December 31, 2015 include: March 31, December 31, Real estate - residential mortgage: One to four family units $ 98,851,219 $ 98,257,417 Multi-family 37,448,634 41,603,670 Real estate - construction 52,132,057 45,462,895 Real estate - commercial 203,407,488 208,824,573 Commercial loans 82,730,366 81,006,897 Consumer and other loans 21,938,117 21,991,881 Total loans 496,507,881 497,147,333 Less: Allowance for loan losses ) ) Deferred loan fees/costs, net ) ) Net loans $ 490,064,640 $ 491,001,907 Classes of loans by aging at March 31, 2016 and December 31, 2015 were as follows: As of March 31, 2016 30-59 Days Past Due 60-89 Days Past Due 90 Days and more Past Due Total Past Due Current Total Loans Receivable Total Loans > 90 Days and Accruing (In Thousands) Real estate - residential mortgage: One to four family units $ 549 $ 97 $ 95 $ 741 $ 98,110 $ 98,851 $ - Multi-family - 37,449 37,449 - Real estate - construction - 52,132 52,132 - Real estate - commercial 5,688 - 1,020 6,708 196,700 203,408 - Commercial loans 104 6 1,239 1,349 81,381 82,730 - Consumer and other loans 2 20 46 68 21,870 21,938 - Total $ 6,343 $ 123 $ 2,400 $ 8,866 $ 487,642 $ 496,508 $ - As of December 31, 2015 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Total Loans > 90 Days and Accruing (In Thousands) Real estate - residential mortgage: One to four family units $ - $ 168 $ 105 $ 273 $ 97,984 $ 98,257 $ - Multi-family - 41,604 41,604 - Real estate - construction - 45,463 45,463 - Real estate - commercial - - 1,079 1,079 207,745 208,824 - Commercial loans 88 - 1,239 1,327 79,680 81,007 - Consumer and other loans 2 8 - 10 21,982 21,992 - Total $ 90 $ 176 $ 2,423 $ 2,689 $ 494,458 $ 497,147 $ - 12 Nonaccruing loans are summarized as follows: March 31, December 31, Real estate - residential mortgage: One to four family units $ 2,327,991 $ 2,272,535 Multi-family - - Real estate - construction 8,071,840 8,079,807 Real estate - commercial 1,181,609 1,240,909 Commercial loans 1,872,808 2,149,333 Consumer and other loans 59,380 12,891 Total $ 13,513,628 $ 13,755,475 The following tables present the activity in the allowance for loan losses based on portfolio segment for the three months ended March 31, 2016 and 2015: March 31, 2016 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Balance, beginning of period $ 1,246 $ 1,526 $ 821 $ 177 $ 1,382 $ 223 $ 437 $ 5,812 Provision charged to expense 621 ) (3 ) ) 121 64 ) $ 375 Losses charged off - ) - $ ) Recoveries 1 6 8 - - 12 - $ 27 Balance, end of period $ 1,868 $ 1,486 $ 826 $ 159 $ 1,503 $ 270 $ 73 $ 6,185 March 31, 2015 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Balance, beginning of period $ 1,330 $ 1,992 $ 900 $ 127 $ 1,954 $ 185 $ 101 $ 6,589 Provision charged to expense 24 (6 ) ) 6 ) 35 266 $ 150 Losses charged off - ) - $ ) Recoveries 7 - 8 - 1 19 - $ 35 Balance, end of period $ 1,361 $ 1,986 $ 884 $ 133 $ 1,804 $ 221 $ 367 $ 6,756 13 The following tables present the recorded investment in loans based on portfolio segment and impairment method as of March 31, 2016 and December 31, 2015: March 31, 2016 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Ending balance: individually evaluated for impairment $ 540 $ - $ 19 $ - $ 463 $ 14 $ - $ 1,036 Ending balance: collectively evaluated for impairment $ 1,328 $ 1,486 $ 807 $ 159 $ 1,040 $ 256 $ 73 $ 5,149 Loans: Ending balance: individually evaluated for impairment $ 8,072 $ 1,182 $ 2,328 $ - $ 1,873 $ 167 $ - $ 13,622 Ending balance: collectively evaluated for impairment $ 44,060 $ 202,226 $ 96,523 $ 37,449 $ 80,857 $ 21,771 $ - $ 482,886 December 31, 2015 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Unallocated Total Allowance for loan losses: (In Thousands) Ending balance: individually evaluated for impairment $ 540 $ - $ - $ - $ 312 $ 13 $ - $ 865 Ending balance: collectively evaluated for impairment $ 706 $ 1,526 $ 821 $ 177 $ 1,070 $ 210 $ 437 $ 4,947 Loans: Ending balance: individually evaluated for impairment $ 8,080 $ 1,241 $ 2,272 $ - $ 2,149 $ 988 $ - $ 14,730 Ending balance: collectively evaluated for impairment $ 37,383 $ 207,583 $ 95,985 $ 41,604 $ 78,858 $ 21,004 $ - $ 482,417 The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to income. Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of allocated and general components. The allocated component relates to loans that are classified as impaired. For those loans that are classified as impaired, an allowance is established when the discounted cash flows or collateral value of the impaired loan is lower than the carrying value of that loan. The general component covers nonclassified loans and is based on historical charge-off experience and expected loss given default derived from the Bank’s internal risk rating process. Other adjustments may be made to the allowance for pools of loans after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss or risk rating data. 14 A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. Groups of loans with similar risk characteristics are collectively evaluated for impairment based on the group’s historical loss experience adjusted for changes in trends, conditions and other relevant factors that affect repayment of the loans. The following table summarizes the recorded investment in impaired loans at March 31, 2016 and December 31, 2015: March 31, 2016 December 31, 2015 Recorded Balance Unpaid Principal Balance Specific Allowance Recorded Balance Unpaid Principal Balance Specific Allowance (In Thousands) Loans without a specific valuation allowance Real estate - residential mortgage: One to four family units $ 2,231 $ 2,231 $ - $ 2,272 $ 2,272 $ - Multi-family - Real estate - construction 5,722 5,722 - 5,730 5,730 - Real estate - commercial 1,182 1,182 - 1,241 1,241 - Commercial loans 1,000 1,000 - 1,538 1,538 - Consumer and other loans 59 59 - 904 904 - Loans with a specific valuation allowance Real estate - residential mortgage: One to four family units $ 97 $ 97 $ 19 $ - $ - $ - Multi-family - Real estate - construction 2,350 4,838 540 2,350 4,838 540 Real estate - commercial - Commercial loans 873 1,176 463 611 914 312 Consumer and other loans 108 108 14 84 84 13 Total Real estate - residential mortgage: One to four family units $ 2,328 $ 2,328 $ 19 $ 2,272 $ 2,272 $ - Multi-family - Real estate - construction 8,072 10,560 540 8,080 10,568 540 Real estate - commercial 1,182 1,182 - 1,241 1,241 - Commercial loans 1,873 2,176 463 2,149 2,452 312 Consumer and other loans 167 167 14 988 988 13 Total $ 13,622 $ 16,413 $ 1,036 $ 14,730 $ 17,521 $ 865 15 The following table summarizes average impaired loans and related interest recognized on impaired loans for the three months ended March 31, 2016 and 2015: For the Three Months Ended For the Three Months Ended March 31, 2016 March 31, 2015 Average Investment in Impaired Loans Interest Income Recognized Average Investment in Impaired Loans Interest Income Recognized (In Thousands) Loans without a specific valuation allowance Real estate - residential mortgage: One to four family units $ 2,240 $ - $ 709 $ - Multi-family - Real estate - construction 5,725 - 74 - Real estate - commercial 1,201 - - - Commercial loans 1,352 - 336 - Consumer and other loans 28 - 489 - Loans with a specific valuation allowance Real estate - residential mortgage: One to four family units $ 32 $ - $ 550 $ - Multi-family - Real estate - construction 2,350 - 2,750 - Real estate - commercial - Commercial loans 699 - 623 - Consumer and other loans 83 - - - Total Real estate - residential mortgage: One to four family units $ 2,272 $ - $ 1,259 $ - Multi-family - Real estate - construction 8,075 - 2,824 - Real estate - commercial 1,201 - - - Commercial loans 2,051 - 959 - Consumer and other loans 111 - 489 - Total $ 13,710 $ - $ 5,531 $ - At March 31, 2016, the Bank’s impaired loans shown in the table above included loans that were classified as troubled debt restructurings (“TDR”). The restructuring of a loan is considered a TDR if both (i) the borrower is experiencing financial difficulties and (ii) the creditor has granted a concession. In assessing whether or not a borrower is experiencing financial difficulties, the Bank considers information currently available regarding the financial condition of the borrower. This information includes, but is not limited to, whether (i) the debtor is currently in payment default on any of its debt; (ii) a payment default is probable in the foreseeable future without the modification; (iii) the debtor has declared or is in the process of declaring bankruptcy and (iv) the debtor’s projected cash flow is sufficient to satisfy the contractual payments due under the original terms of the loan without a modification. 16 The Bank considers all aspects of the modification to loan terms to determine whether or not a concession has been granted to the borrower. Key factors considered by the Bank include the debtor’s ability to access funds at a market rate for debt with similar risk characteristics, the significance of the modification relative to unpaid principal balance or collateral value of the debt, and the significance of a delay in the timing of payments relative to the original contractual terms of the loan. The most common concessions granted by the Bank generally include one or more modifications to the terms of the debt, such as (i) a reduction in the interest rate for the remaining life of the debt, (ii) an extension of the maturity date at an interest rate lower than the current market rate for new debt with similar risk, (iii) a reduction on the face amount or maturity amount of the debt as stated in the original loan, (iv) a temporary period of interest-only payments, (v) a reduction in accrued interest, and (vi) an extension of amortization. The following table presents the carrying balance of TDRs as of March 31, 2016 and December 31, 2015: March 31, December 31, Real estate - residential mortgage: One to four family units $ 1,522,938 $ 1,556,964 Multi-family - - Real estate - construction 8,071,840 8,079,807 Real estate - commercial 161,491 161,491 Commercial loans 1,427,270 1,442,476 Consumer and other loans - - Total $ 11,183,539 $ 11,240,738 The bank did not have any new TDRs for the three months ending March 31, 2016. The Bank has allocated $789,535 and $841,284 of specific reserves to customers whose loan terms have been modified in TDR as of March 31, 2016 and December 31, 2015, respectively. There were no TDRs for which there was a payment default within twelve months following the modification during the three months ending March 31, 2016 and 2015. A loan is considered to be in payment default once it is 90 days contractually past due under the modified terms. As part of the on-going monitoring of the credit quality of the Bank’s loan portfolio, management tracks loans by an internal rating system. All loans are assigned an internal credit quality rating based on an analysis of the borrower’s financial condition. The criteria used to assign quality ratings to extensions of credit that exhibit potential problems or well-defined weaknesses are primarily based upon the degree of risk and the likelihood of orderly repayment, and their effect on the Bank’s safety and soundness. The following are the internally assigned ratings: Pass: This rating represents loans that have strong asset quality and liquidity along with a multi-year track record of profitability. Special mention: This rating represents loans that are currently protected but are potentially weak. The credit risk may be relatively minor, yet constitute an increased risk in light of the circumstances surrounding a specific loan. Substandard: This rating represents loans that show signs of continuing negative financial trends and unprofitability and therefore, is inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Doubtful: This rating represents loans that have all the weaknesses of substandard classified loans with the additional characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. 17 Risk characteristics applicable to each segment of the loan portfolio are described as follows. Real estate-Residential 1-4 family: The residential 1-4 family real estate loans are generally secured by owner-occupied 1-4 family residences. Repayment of these loans is primarily dependent on the personal income and credit rating of the borrowers. Credit risk in these loans can be impacted by economic conditions within the Bank’s market areas that might impact either property values or a borrower’s personal income. Risk is mitigated by the fact that the loans are of smaller individual amounts and spread over a large number of borrowers. Real estate-Construction: Construction and land development real estate loans are usually based upon estimates of costs and estimated value of the completed project and include independent appraisal reviews and a financial analysis of the developers and property owners. Sources of repayment of these loans may include permanent loans, sales of developed property or an interim loan commitment from the Bank until permanent financing is obtained. These loans are considered to be higher risk than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, general economic conditions and the availability of long-term financing. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economies in the Bank’s market areas. Real estate-Commercial: Commercial real estate loans typically involve larger principal amounts, and repayment of these loans is generally dependent on the successful operations of the property securing the loan or the business conducted on the property securing the loan. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Credit risk in these loans may be impacted by the creditworthiness of a borrower, property values and the local economies in the Bank’s market areas. Commercial: The commercial portfolio includes loans to commercial customers for use in financing working capital needs, equipment purchases and expansions. The loans in this category are repaid primarily from the cash flow of a borrower’s principal business operation. Credit risk in these loans is driven by creditworthiness of a borrower and the economic conditions that impact the cash flow stability from business operations. Consumer: The consumer loan portfolio consists of various term and line of credit loans such as automobile loans and loans for other personal purposes. Repayment for these types of loans will come from a borrower’s income sources that are typically independent of the loan purpose. Credit risk is driven by consumer economic factors (such as unemployment and general economic conditions in the Bank’s market area) and the creditworthiness of a borrower. The following tables provide information about the credit quality of the loan portfolio using the Bank’s internal rating system as of March 31, 2016 and December 31, 2015: March 31, 2016 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Total (In Thousands) Rating: Pass $ 44,060 $ 189,347 $ 92,170 $ 37,449 $ 74,610 $ 21,651 $ 459,287 Special Mention - 7,566 3,061 - 2,117 - 12,744 Substandard 8,072 6,495 3,620 - 5,400 287 23,874 Doubtful - 603 - 603 Total $ 52,132 $ 203,408 $ 98,851 $ 37,449 $ 82,730 $ 21,938 $ 496,508 18 December 31, 2015 Construction Commercial Real Estate One to four family Multi-family Commercial Consumer and Other Total (In Thousands) Rating: Pass $ 37,383 $ 198,230 $ 91,267 $ 41,604 $ 73,407 $ 21,775 $ 463,666 Special Mention - 3,657 3,319 - 2,267 - 9,243 Substandard 8,080 6,937 3,671 - 4,730 217 23,635 Doubtful - 603 - 603 Total $ 45,463 $ 208,824 $ 98,257 $ 41,604 $ 81,007 $ 21,992 $ 497,147 For loans amortized at cost, interest income is accrued based on the unpaid principal balance. Loan origination fees net of certain direct origination costs, are deferred and amortized as a level yield adjustment over the respective term of the loan. The accrual of interest on loans is discontinued at the time the loan is 90 days past due unless the loan is well-secured and in process of collection. Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off is reversed against interest income. The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Note 5: Benefit Plans The Company has stock-based employee compensation plans, which are described in the Company’s 2015 Annual Report. The following tables below summarize transactions under the Company’s equity plans for the three months ended March 31, 2016: Stock Options Number of shares Incentive Stock Option Non- Incentive Stock Option Weighted Average Exercise Price Balance outstanding as of January 1, 2016 91,500 57,500 $ 19.58 Granted - - - Exercised ) ) 5.19 Forfeited ) - 28.34 Balance outstanding as of March 31, 2016 76,500 52,500 $ 20.92 Options exercisable as of March 31, 2016 76,500 52,500 $ 20.92 The total intrinsic value of stock options exercised for the three months ended March 31, 2016 and 2015 was $153,353 and $201,406, respectively. The total intrinsic value of outstanding stock options (including exercisable) was $401,385 and $655,060 at March 31, 2016 and 2015, respectively. The total fair value of share awards vested was $0 and $136,394 during the three months ended March 31, 2016 and 2015, respectively. 19 Restricted Stock Number of Shares Weighted Average Grant- Date Fair Value Balance of shares non-vested as of January 1, 2016 43,477 $ 12.75 Granted 23,929 15.00 Vested ) 15.00 Forfeited - - Balance of shares non-vested as of March 31, 2016 65,952 $ 13.52 In February 2016, the Company granted 9,336 shares of restricted stock to directors pursuant to the 2015 Equity Plan of which 1,167 were immediately vested (and expensed in full) and 8,167 have a cliff vesting at the end of one year, and thus, expensed over that same period. These shares had a grant date market price of $15.00 per share. The total amount expensed for the quarter was $30,691. In February 2015, the Company granted restricted stock to directors pursuant to the 2010 Equity Plan that was fully vested and thus, expensed in full on the date of the grants. The amount expensed was $122,476 which represents 8,281 shares of common stock at a market price of $14.79 at the date of grant in 2015. For the three months ended March 31, 2016 and 2015, the Company granted 14,593 and 17,704 shares of restricted stock to officers that have a cliff vesting at the end of three years. The expense is being recognized over the applicable vesting period. The total amount of expense for restricted stock grants to officers (including all previous years grants) during the three months ended March 31, 2016 and 2015 was $56,166 and $42,439, respectively. Total stock-based compensation expense recognized for the three months ended March 31, 2016 and 2015 was $86,857 and $164,915, respectively. As of March31, 2016, there was $582,717 of unrecognized compensation expense related to nonvested restricted stock awards, which will be recognized over the remaining vesting period. 20 Note 6: Income Per Common Share For three months ended March 31, 2016 Income Available to Common Stockholders Average Common Shares Outstanding Per Common Share Basic Income per Common Share $ 1,276,605 4,360,244 $ 0.29 Effect of Dilutive Securities 50,035 Diluted Income per Common Share $ 1,276,605 4,410,279 $ 0.29 For three months ended March 31, 2015 Income Available to Common Stockholders Average Common Shares Outstanding Per Common Share Basic Income per Common Share $ 1,329,544 4,315,229 $ 0.31 Effect of Dilutive Securities 58,772 Diluted Income per Common Share $ 1,329,544 4,374,001 $ 0.30 Stock options to purchase 83,500 and 108,500 shares of common stock were outstanding during the three months ended March 31, 2016 and 2015, respectively, but were not included in the computation of diluted income per common share because their exercise price was greater than the average market price of the common shares. Note 7: New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606): Revenue from Contracts with Customers (“ASU 2014-09”). The scope of the guidance applies to revenue arising from contracts with customers, except for the following: lease contracts, insurance contracts, contractual rights and obligations within the scope of other guidance and nonmonetary exchanges between entities in the same line of business to facilitate sales to customers. The core principal of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration that the entity receives or expects to receive. ASU 2014-09 is not expected to significantly impact the timing or approach to revenue recognition for financial institutions. Initially, the amendments were effective for public entities for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. However, in July 2015, the FASB voted to defer the effective date of ASU 2014-09 by one year making the amendments effective for public entities for annual reporting periods beginning after December 15, 2017, including interim periods within those reporting periods. The Company does not expect the adoption of ASU 2014-09 to have a material impact on its financial position, results of operation or cash flows. In February 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810): Amendments to the Consolidation Analysis (“ASU 2015-02”). ASU 2015-02 amends the consolidation requirements and significantly changes the consolidation analysis required under GAAP. The amendments are effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015 for the public business entities with early adoption permitted (including during an interim period), provided that the guidance is applied as of the beginning of the annual period containing the adoption date. The update was effective for the Company beginning January 1, 2016, and did not have a material impact on the Company’s financial position or results of operations. 21 In January 2016, the FASB issued ASU 2016-01, Financial Instruments- Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities (“ASU 2016-01”). ASU 2016-01 simplifies the impairment assessment of equity investments, clarifies reporting disclosure requirements for financial instruments measured at amortized cost, and requires the exit price notion be disclosed when measuring fair value of financial instruments. ASU 2016-01 details the required separate presentation in other comprehensive income for the change in fair value of a liability related to change in instrument specific credit risk and details the required separate presentation of financial assets and liabilities by measurement category, and clarifies the need for a valuation allowance on deferred tax assets related to available-for-sale securities. ASU 2016-01 is effective for annual and interim reporting periods beginning after December 15, 2017. Adoption of ASU 2016-01 is not expected to have a material impact on our consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases (“ASU 2016-02”). ASU 2016-02 establishes a right-of-use (ROU) model that requires a lessee to record an ROU asset and a lease liability on the balance sheet for all leases with terms longer than 12 months. Leases will be classified as either finance or operating, with classification affecting the pattern of expense recognition in the income statement. ASU 2016-02 is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. A modified retrospective transition approach is required for lessees for capital and operating leases existing at, or entered into after, the beginning of the earliest comparative period presented in the financial statements, with certain practical expedients available. We are currently evaluating the impact of our pending adoption of the new standard on our consolidated financial statements. In March 2016, the FASB issued ASU 2016-09, Compensation-Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting . The purpose of the update was to simplify the accounting for share-based payment transactions, including the income tax consequences of such transactions. Under the provisions of the update the income tax consequences of excess tax benefits and deficiencies should be recognized in income tax expense in the reporting period in which the awards vest. Currently, excess tax benefits or deficiencies impact stockholder’s equity directly to the extent there is a cumulative excess tax benefit.In the event that a tax deficiency has occurred during the reporting period and a cumulative excess tax benefit does not exist, the tax deficiency is recognized in income tax expense under current GAAP. The update also provides that entities may continue to estimate forfeitures in accounting for stock based compensation or recognize them as they occur. The provisions of this update become effective for interim and annual periods beginning after December 15, 2016. The update requires a modified retrospective transition under which a cumulative effect to equity will be recognized in the period of adoption. Management does not expect the requirements of this update to have a material impact on the Company’s financial position, results of operations or cash flows. Note 8: Disclosures about Fair Value of Assets and Liabilities ASC Topic 820, Fair Value Measurements , defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Topic 820 also specifies a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 : Quoted prices in active markets for identical assets or liabilities Level 2 : Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 : Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities 22 The following is a description of the inputs and valuation methodologies used for assets measured at fair value on a recurring basis and recognized in the accompanying condensed consolidated balance sheets, as well as the general classification of such assets pursuant to the valuation hierarchy. Available-for-sale securities: Where quoted market prices are available in an active market, securities are classified within Level 1 of the valuation hierarchy. Level 1 securities include equity securities. If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows. For these investments, the inputs used by the pricing service to determine fair value may include one or a combination of observable inputs such as benchmark yields, reported trades, broker/dealer quotes, issuer spreads, two-sided markets, benchmark securities, bid offers and reference data market research publications and are classified within Level 2 of the valuation hierarchy. Level 2 securities include U.S. government agencies, municipal securities and government sponsored mortgage-backed securities. The Company has no Level 3 securities. The following table presents the fair value measurements of assets recognized in the accompanying condensed consolidated balance sheets measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at March 31, 2016 and December 31, 2015 (dollar amounts in thousands): 3/31/2016 Financial assets: Level 1 inputs Level 2 inputs Level 3 inputs Total fair value Equity securities $ 86 $ - $ - $ 86 Debt securities: Municipals - 38,000 - 38,000 Corporates - 3,567 - 3,567 Government sponsored mortgage-backed securities and SBA loan pools - 62,072 - 62,072 Available-for-sale securities $ 86 $ 103,639 $ - $ 103,725 12/31/2015 Financial assets: Level 1 inputs Level 2 inputs Level 3 inputs Total fair value Equity securities $ 99 $ - $ - $ 99 Debt securities: U.S. government agencies - 8,397 - 8,397 Municipals - 31,349 - 31,349 Corporates - 3,814 - 3,814 Government sponsored mortgage-backed securities and SBA loan pools - 53,633 - 53,633 Available-for-sale securities $ 99 $ 97,193 $ - $ 97,292 The following is a description of the valuation methodologies used for assets measured at fair value on a nonrecurring basis and recognized in the accompanying statements of financial condition, as well as the general classification of such assets pursuant to the valuation hierarchy. 23 Foreclosed Assets Held for Sale : Fair value is estimated using recent appraisals, comparable sales and other estimates of value obtained principally from independent sources, adjusted for selling costs. Foreclosed assets held for sale are classified within Level 3 of the valuation hierarchy. Impaired loans (Collateral Dependent) : Loans for which it is probable that the Company will not collect all principal and interest due according to contractual terms are measured for impairment. Allowable methods for determining the amount of impairment include estimating fair value using the fair value of the collateral for collateral dependent loans. If the impaired loan is identified as collateral dependent, then the fair value method of measuring the amount of impairment is utilized. This method requires obtaining a current independent appraisal of the collateral and applying a discount factor to the value. Impaired loans that are collateral dependent are classified within Level 3 of the fair value hierarchy when impairment is determined using the fair value method. The following table presents the fair value measurement of assets measured at fair value on a nonrecurring basis and the level within the fair value hierarchy in which the fair value measurements fall at March 31, 2016 and December 31, 2015 (dollar amounts in thousands): Impaired loans: Level 1 inputs Level 2 inputs Level 3 inputs Total fair value March 31, 2016 $ - $ - $ 12,540 $ 12,540 December 31, 2015 $ - $ - $ 12,923 $ 12,923 Foreclosed assets held for sale: Level 1 inputs Level 2 inputs Level 3 inputs Total fair value March 31, 2016 $ - $ - $ - $ - December 31, 2015 $ - $ - $ - $ - There were no transfers between valuation levels for any asset during the three months ended March 31, 2016 or 2015. If valuation techniques are deemed necessary, the Company considers those transfers to occur at the end of the period when the assets are valued. 24 The following table presents quantitative information about unobservable inputs used in recurring and nonrecurring Level 3 fair value measurement (dollar amounts in thousands): Fair Value March 31, 2016 Valuation Techniques Unobservable Input Range (Weighted Average) Impaired loans (collateral dependent) $ 4,554 Market Comparable Discount to reflect realizable value 0% - 38% (6%) Impaired loans $ 7,986 Discounted cash flow Discount rate 0% - 41% (3%) Foreclosed assets held for sale $ - Market Comparable Discount to reflect realizable value 0% The following methods were used to estimate the fair value of all other financial instruments recognized in the accompanying condensed consolidated balance sheets at amounts other than fair value. Cash and cash equivalents, interest-bearing deposits and Federal Home Loan Bank stock The carrying amounts reported in the condensed consolidated balance sheets approximate those assets' fair value. Held-to-maturity securities Fair value is based on quoted market prices, if available. If a quoted market price is not available, fair value is estimated using quoted market prices for similar securities. Loans The fair value of loans is estimated by discounting the future cash flows using the market rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Loans with similar characteristics were aggregated for purposes of the calculations. The carrying amount of accrued interest approximates its fair value. Deposits Deposits include demand deposits, savings accounts, NOW accounts and certain money market deposits. The carrying amount approximates fair value. The fair value of fixed-maturity certificates of deposit is estimated by discounting the future cash flows using rates currently offered for deposits of similar remaining maturities. Federal Home Loan Bank advances The fair value of advances is estimated by using rates on debt with similar terms and remaining maturities. Subordinated debentures For these variable rate instruments, the carrying amount is a reasonable estimate of fair value. There is currently a limited market for similar debt instruments and the Company has the option to call the subordinated debentures at an amount close to its par value. Interest payable The carrying amount approximates fair value. Commitments to originate loans, letters of credit and lines of credit The fair value of commitments to originate loans is estimated using the fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the present credit worthiness of the counterparties. For fixed-rate loan commitments, fair value also considers the difference between current levels of interest rates and the committed rates. The fair value of letters of credit and lines of credit are based on fees currently charged for similar agreements or on the estimated cost to terminate them or otherwise settle the obligations with the counterparties at the reporting date. 25 The following tables present estimated fair values of the Company’s financial instruments at March 31, 2016 and December 31, 2015. March 31, 2016 Carrying Amount Fair Value Hierarchy Level Financial assets: Cash and cash equivalents $ 17,621,871 $ 17,621,871 1 Held-to-maturity securities 38,781 39,553 2 Federal Home Loan Bank stock 2,867,000 2,867,000 2 Mortgage loans held for sale 1,517,016 1,517,016 2 Loans, net 490,064,640 490,230,468 3 Interest receivable 1,769,927 1,769,927 2 Financial liabilities: Deposits 519,063,768 506,125,859 2 Federal Home Loan Bank advances 52,100,000 53,440,089 2 Subordinated debentures 15,465,000 15,465,000 3 Interest payable 190,573 190,573 2 Unrecognized financial instruments (net of contractual value): Commitments to extend credit - - - Unused lines of credit - - - December 31, 2015 Carrying Amount Fair Value Hierarchy Level Financial assets: Cash and cash equivalents $ 18,774,419 $ 18,774,419 1 Held-to-maturity securities 43,099 43,935 2 Federal Home Loan Bank stock 2,837,500 2,837,500 2 Mortgage loans held for sale 1,902,933 1,902,933 2 Loans, net 491,001,907 495,207,798 3 Interest receivable 1,986,692 1,986,692 2 Financial liabilities: Deposits 517,385,695 511,225,380 2 Federal Home Loan Bank advances 52,100,000 53,227,960 2 Subordinated debentures 15,465,000 15,465,000 3 Interest payable 196,102 196,102 2 Unrecognized financial instruments (net of contractual value): Commitments to extend credit - - - Unused lines of credit - - - 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations General The primary function of the Company is to monitor and oversee its investment in the Bank. The Company engages in few other activities, and the Company has no significant assets other than its investment in the Bank. As a result, the results of operations of the Company are derived primarily from operations of the Bank. The Bank’s results of operations are primarily dependent on net interest margin, which is the difference between interest income on interest-earning assets and interest expense on interest-bearing liabilities. The Bank’s income is also affected by the level of its noninterest expenses, such as employee salaries and benefits, occupancy expenses and other expenses. The following discussion reviews material changes in the Company’s financial condition as of March 31, 2016, and the results of operations for the three months ended March 31, 2016 and 2015. The discussion set forth below, as well as other portions of this Form 10-Q, may contain forward-looking comments. Such comments are based upon the information currently available to management of the Company and management’s perception thereof as of the date of this Form 10-Q. When used in this Form 10-Q, words such as “anticipates,” “estimates,” “believes,” “expects,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Such statements are subject to risks and uncertainties. Actual results of the Company’s operations could materially differ from those forward-looking comments. The differences could be caused by a number of factors or combination of factors including, but not limited to: changes in demand for banking services; changes in portfolio composition; changes in management strategy; increased competition from both bank and non-bank companies; changes in the general level of interest rates; changes in general or local economic conditions; changes in federal or state regulations and legislation governing the operations of the Company or the Bank; and other factors set forth in reports and other documents filed by the Company with the SEC from time to time, including the risk factors described under Item 1A. of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015. Financial Condition The Company’s total assets increased $3,237,588 (less than 1%) from $652,835,072 as of December 31, 2015, to $656,072,660 as of March 31, 2016. Available-for-sale securities increased $6,432,172 (7%) from $97,292,487 as of December 31, 2015, to $103,724,659 as of March 31, 2016. The Company had purchases of $38,349,852 offset by sales, maturities and principal payments received of $32,664,921. The bank had unrealized losses of $277,767 at March 31, 2016 which was an improvement from unrealized losses of $1,085,644 at December 31, 2015. Net loans receivable decreased by $937,267 (less than 1%) from $491,001,907 as of December 31, 2015 to $490,064,640 as of March 31, 2016. During the quarter, construction loans increased $6,669,162 (15%). This was primarily due to one large credit. Permanent multi-family loans decreased $4,155,036 (10%) and commercial real estate loans decreased $5,417,084 (3%) due to various expected payoffs and principal reductions. Also, commercial loans increased $1,723,469 (2%). Loans secured by owner occupied one-to-four unit residential real estate increased $593,800 (less than 1%) and installment loans decreased $53,765 (less than 1%). The Company continues to focus its lending efforts in the commercial and owner occupied real estate loan categories. Allowance for loan losses increased $373,291 (6%) from $5,811,940 as of December 31, 2015 to $6,185,231 as of March 31, 2016. In addition to the provision for loan loss of $375,000 recorded by the Company for the quarter ended March 31, 2016, charge-offs of specific loans (classified as nonperforming at December 31, 2015) exceeded loan recoveries by $1,709. The increase in the allowance is primarily due to the increased reserves on a few specific problem credits. The allowance for loan losses, as a percentage of gross loans outstanding (excluding mortgage loans held for sale), as of March 31, 2016 and December 31, 2015 was 1.25% and 1.17%, respectively. The allowance for loan losses, as a percentage of nonperforming loans outstanding, as of March 31, 2016 and December 31, 2015 was 45.8% and 42.3%, respectively. Management believes the allowance for loan losses is at a level to be sufficient in providing for potential loan losses in the Bank’s existing loan portfolio. 27 Deposits increased $1,678,073 (less than 1%) from $517,385,695 as of December 31, 2015, to $519,063,768 as of March 31, 2016. For the three months ended March 31, 2016, checking and savings accounts increased by $3,456,203 and certificates of deposit decreased by $1,778,130. The increase in checking and savings accounts was due to the Bank’s continued efforts to increase core transaction deposits, including retail, commercial and public funds which has allowed the Bank to reduce higher priced certificates of deposit. See also the discussion under Item 3-“Quantitative and Qualitative Disclosure about Market Risk – Asset/Liability Management.” Stockholders’ equity (including unrealized gain on available-for-sale securities, net of tax) increased $1,595,682 from $66,422,465 as of December 31, 2015, to $68,018,147 as of March 31, 2016. The Company ’s net income during this period exceeded dividends paid or declared by $1,276,605. The equity portion of the Company’s unrealized losses on available-for-sale securities improved by $508,963 during the quarter. On a per common share basis, stockholders’ equity increased from $15.27 as of December 31, 2015 to $15.58 as of March 31, 2016. Average Balances, Interest and Average Yields The Company’s profitability is primarily dependent upon net interest income, which represents the difference between interest and fees earned on loans and debt and equity securities, and the cost of deposits and borrowings. Net interest income is dependent on the difference between the average balances and rates earned on interest-earning assets and the average balances and rates paid on interest-bearing liabilities. Non-interest income, non-interest expense, and income taxes also impact net income. 28 The following table sets forth certain information relating to the Company’s average consolidated statements of financial condition and reflects the average yield on assets and average cost of liabilities for the periods indicated. Such yields and costs are derived by dividing income or expense annualized by the average balance of assets or liabilities, respectively, for the periods shown. Average balances were derived from average daily balances. The average balance of loans includes loans on which the Company has discontinued accruing interest. The yields and costs include fees which are considered adjustments to yields. All dollar amounts are in thousands. Three months ended 3/31/2016 Three months ended 3/31/2015 Average Balance Interest Yield / Cost Average Balance Interest Yield / Cost ASSETS Interest-earning: Loans $ 497,471 $ 5,702 % $ 500,463 $ 5,905 % Investment securities 98,092 458 % 87,021 353 % Other assets 24,821 45 % 26,200 30 % Total interest-earning 620,384 6,205 % 613,684 6,288 % Noninterest-earning 39,896 37,175 $ 660,280 $ 650,859 LIABILITIES AND STOCKHOLDERS’ EQUITY Interest-bearing: Savings accounts $ 26,390 13 % $ 24,188 12 % Transaction accounts 328,745 320 % 318,965 319 % Certificates of deposit 112,709 252 % 120,527 264 % FHLB advances 57,102 301 % 57,234 299 % Securities sold under agreements to repurchase - - % 10,000 65 % Subordinated debentures 15,465 139 % 15,465 133 % Total interest-bearing 540,411 1,025 % 546,379 1,092 % Noninterest-bearing 51,874 41,455 Total liabilities 592,285 587,834 Stockholders’ equity 67,995 63,025 $ 660,280 $ 650,859 Net earning balance $ 79,973 $ 67,305 Earning yield less costing rate % % Net interest income, and net yield spread on interest earning assets $ 5,180 % $ 5,196 % Ratio of interest-earning assets to interest-bearing liabilities % % Results of Operations - Comparison of Three Month Periods Ended March 31, 2016 and 2015 Net income for the three months ended March 31, 2016 and 2015 was $1,276,605 and $1,329,544, respectively, which represents a decrease in earnings of $52,939 (4%). Interest Income Total interest income for the three months ended March 31, 2016 decreased $82,592 (1%) as compared to the three months ended March 31, 2015. For the three month period ended March 31, 2016 compared to the same period in 2015, the average yield on interest earning assets decreased 14 basis points to 4.02%, while the average balance of interest earning assets increased approximately $6,700,000. While loan origination activity has been steady, unanticipated payoffs and a highly competitive pricing environment have created challenges to expand loan balances, interest income and loan yield. Additionally, during the last few quarters, a significant portion of the Company’s net investable cash balances have been placed in lower yielding investment securities. Also, negatively impacting interest income and loan yield compared to the prior year quarter was the increase in nonaccrual loans that began at the end of the third quarter of 2015. 29 Interest Expense Total interest expense for the three months ended March 31, 2016 decreased $66,279 (6%) when compared to the three months ended March 31, 2015. For the three month period ended March 31, 2016, the average cost of interest bearing liabilities decreased 5 basis points to 0.76%, and the average balance of interest bearing liabilities decreased approximately $5,968,000 when compared to the same period in 2015. The expansion of lower-cost, core deposit relationships and reductions in wholesale funding continue to improve the Company’s overall cost of funding. At quarter-end, total transaction and savings deposit balances increased $3.5 million over year-end 2015. Also improving cost of funds over the prior year was the prepayment of the Company’s $10 million repurchase agreement during the second quarter of 2015. Net Interest Income Net interest income for the three months ended March 31, 2016 decreased $16,313 (less than 1%) when compared to the same period in 2015. The average balance of interest earning assets increased by approximately $12,668,000 more than the average balance of interest bearing liabilities increased when comparing the three month period ended March 31, 2016 to the same period in 2015. For the three month period ended March 31, 2016, the net interest margin decreased 7 basis points to 3.36% when compared to the same period in 2015. Provision for Loan Losses Provisions for loan losses are charged or credited to earnings to bring the total allowance for loan losses to a level considered adequate by the Company to provide for potential loan losses in the existing loan portfolio. When making its assessment, the Company considers prior loss experience, volume and type of lending, local banking trends and impaired and past due loans in the Company’s loan portfolio. In addition, the Company considers general economic conditions and other factors related to collectability of the Company’s loan portfolio. Based on its internal analysis and methodology, Management recorded a provision for loan losses of $375,000 for the three months ended March 31, 2016, compared to $150,000 for the same period in 2015. The Company’s increase in the provision for the quarter was primarily due to the increased reserves on a few specific problem credits. The Bank will continue to monitor its allowance for loan losses and make future additions based on economic and regulatory conditions. Management may need to increase the allowance for loan losses through charges to the provision for loan losses if anticipated growth in the Bank’s loan portfolio increases or other circumstances warrant. Although the Bank maintains its allowance for loan losses at a level which it considers to be sufficient to provide for potential loan losses in its existing loan portfolio, there can be no assurance that future loan losses will not exceed internal estimates. In addition, the amount of the allowance for loan losses is subject to review by regulatory agencies which can order the establishment of additional loan loss provisions. Noninterest Income Noninterest income increased $158,066 (17%) for the three months ended March 31, 2016 when compared to the three months ended March 31, 2015. The increase is due to several factors. First, the Company’s mortgage division experienced another strong quarter resulting in an increase of approximately $22,000 in gains on sales of fixed-rate mortgage loans for the period compared to the same quarter in 2015. Second, the Company’s recent expansion of Small Business Administration (“SBA”) lending has allowed it to recognize income from sales of the guaranteed portion of certain loans. Income of approximately $70,000 was recognized from sales of SBA loans during the quarter compared to no income during the same quarter in 2015. Finally, in order to take advantage of market movements and further restructure its portfolio, the Company increased its gains on sales of investment securities by $44,000 for the period compared to the same quarter in 2015. 30 Noninterest Expense Noninterest expenses increased $30,754 (less than 1%) for the three months ended March 31, 2016 when compared to the three months ended March 31, 2015. This was primarily due to a few factors. Salaries and employee benefits increased $97,840 (4%) for the three months ended March 31, 2016 when compared to the three months ended March 31, 2015. This was primarily due to the addition of several key officers during 2015 in the areas of information technology, marketing, commercial and retail production in order to position itself for future growth. Offsetting the increases in personnel expense were reductions in other expenses, primarily a decline of $91,860 (75%) in director’s restricted stock expense. The restricted stock granted to directors in 2016 has a cliff vesting at the end of one year, and thus, expensed over the one year time frame. In 2015, the director’s restricted stock grants were fully vested and thus, expensed in full on the date of the grants. Provision for Income Taxes The provision for income taxes decreased by $61,062 (10%) for the three months ended March 31, 2016 when compared to the three months ended March 31, 2015. The decrease in the provision for income taxes for the quarter is a direct result of the Company’s decrease in taxable income. Nonperforming Assets The allowance for loan losses is calculated based upon an evaluation of pertinent factors underlying the various types and quality of the Bank’s existing loan portfolio. When making such evaluation, management considers such factors as the repayment status of its loans, the estimated net realizable value of the underlying collateral, borrowers’ intent (to the extent known by the Bank) and ability to repay the loan, local economic conditions and the Bank’s historical loss ratios. Due to the decrease in nonperforming loans, the allowance for loan losses, as a percentage of nonperforming loans outstanding, as of March 31, 2016 and December 31, 2015 was 45.8% and 42.3%, respectively. Total loans classified as substandard, doubtful or loss as of March 31, 2016, were $24,476,595 or 3.73% of total assets as compared to $24,237,463 or 3.71% of total assets at December 31, 2015. Management considered nonperforming and total classified loans in evaluating the adequacy of the Bank’s allowance for loan losses. The ratio of nonperforming assets to total assets is another useful tool in evaluating exposure to credit risk. Nonperforming assets of the Bank are comprised of nonperforming loans (including troubled debt restructurings) and assets which have been acquired as a result of foreclosure or deed-in-lieu of foreclosure. All dollar amounts are in thousands. 3/31/2016 12/31/2015 12/31/2014 Nonperforming loans $ 13,774 $ 13,755 $ 5,291 Real estate acquired in settlement of loans 2,351 2,392 3,165 Total nonperforming assets $ 16,125 $ 16,147 $ 8,456 Total nonperforming assets as a percentage of total assets % % % Allowance for loan losses $ 6,185 $ 5,812 $ 6,589 Allowance for loan losses as a percentage of gross loans % % % 31 Liquidity and Capital Resources Liquidity refers to the ability to manage future cash flows to meet the needs of depositors and borrowers and fund operations. Maintaining appropriate levels of liquidity allows the Company to have sufficient funds available for customer demand for loans, withdrawal of deposit balances and maturities of deposits and other liabilities. The Company’s primary sources of liquidity include cash and cash equivalents, customer deposits and Federal Home Loan Bank of Des Moines borrowings. The Company also has established borrowing lines available from the Federal Reserve Bank which is considered a secondary source of funds. The Company’s most liquid assets are cash and cash equivalents, which are cash on hand, amounts due from financial institutions, and certificates of deposit with other financial institutions that have an original maturity of three months or less. The levels of such assets are dependent on the Bank’s operating, financing, and investment activities at any given time. The Company’s cash and cash equivalents totaled $17,621,871 as of March 31, 2016 and $18,774,419 as of December 31, 2015, representing a decrease of $1,152,548. The variations in levels of cash and cash equivalents are influenced by many factors but primarily loan originations and payments, deposit flows and anticipated future deposit flows, which are subject to, and influenced by, many factors In July 2013, the Board of Governors of the Federal Reserve Board and the FDIC approved the final rules implementing the Basel Committee on Banking Supervision's capital guidelines for U.S. banks (commonly known as Basel III). Under the final rules, which began for the Company and the Bank on January 1, 2015 and are subject to a phase-in period through January 1, 2019, minimum requirements will increase for both the quantity and quality of capital held by the Company and the Bank. The rules include a new common equity Tier 1 capital to risk-weighted assets ratio (CET1 ratio) of 4.5% and a capital conservation buffer of 2.5% of risk-weighted assets, which when fully phased-in, effectively results in a minimum CET1 ratio of 7.0%. Basel III raises the minimum ratio of Tier 1 capital to risk-weighted assets from 4.0% to 6.0% (which, with the capital conservation buffer, effectively results in a minimum Tier 1 capital ratio of 8.5% when fully phased-in), effectively resulting in a minimum total capital to risk-weighted assets ratio of 10.5% (with the capital conservation buffer fully phased-in), and requires a minimum leverage ratio of 4.0%. Basel III also makes changes to risk weights for certain assets and off-balance-sheet exposures. We expect that the capital ratios for the Company and the Bank under Basel III will continue to exceed the well capitalized minimum capital requirements, when fully phased in. The Bank’s capital ratios are above the levels required to be considered a well-capitalized financial institution. As of March 31, 2016, the Bank’s common equity Tier 1 ratio was 13.56%, the Bank’s Tier 1 leverage ratio was 12.17%, its Tier 1 risk-based capital ratio was 13.56% and the Bank’s total risk-based capital ratio was 14.61% - all exceeding the minimums of 6.5%, 5.0%, 8.0% and 10.0%, respectively, as well as exceeding the minimums plus the first 0.625% of capital conservation buffer required as of March 31, 2016. Item 3. Quantitative and Qualitative Disclosures about Market Risk Asset/Liability Management The goal of the Bank’s asset/liability policy is to manage interest rate risk so as to maximize net interest income over time in changing interest rate environments. Management monitors the Bank’s net interest spreads (the difference between yields received on assets and paid on liabilities) and, although constrained by market conditions, economic conditions, and prudent underwriting standards, the Bank offers deposit rates and loan rates designed to maximize net interest income. Management also attempts to fund the Bank’s assets with liabilities of a comparable duration to minimize the impact of changing interest rates on the Bank’s net interest income. Since the relative spread between financial assets and liabilities is constantly changing, the Bank’s current net interest income may not be an indication of future net interest income. As a part of its asset and liability management strategy and throughout the past several years, the Bank has continued to emphasize the origination of short-term commercial real estate, commercial business and consumer loans, while originating fixed-rate, one- to four-family residential loans primarily for immediate resale in the secondary market. 32 The Bank constantly monitors its deposits in an effort to decrease their interest rate sensitivity. Rates of interest paid on deposits at the Bank are priced competitively in order to meet the Bank’s asset/liability management objectives and spread requirements. The Bank believes, based on historical experience, that a substantial portion of such accounts represents non-interest rate sensitive core deposits. Interest Rate Sensitivity Analysis The following table sets forth as of March 31, 2016 management’s estimates of the projected changes in net portfolio value (“NPV”) in the event of 100 and 200 basis point (“BP”) instantaneous and permanent increases and decreases in market interest rates. Dollar amounts are expressed in thousands. BP Change Estimated Net Portfolio Value NPV as % of PV of Assets in Rates $ Amount $ Change % Change NPV Ratio Change +200 $ 81,176 $ ) -1 % % % +100 81,134 ) -1 % % % NC 81,983 - 0 % % % -100 75,064 ) -8 % % -1.18 % -200 80,799 ) -1 % % -0.47 % Computations of prospective effects of hypothetical interest rate changes are based on an internally generated model using actual maturity and repricing schedules for the Bank’s loans and deposits, and are based on numerous assumptions, including relative levels of market interest rates, loan repayments and deposit run-offs, and should not be relied upon as indicative of actual results. Further, the computations do not contemplate any actions the Bank may undertake in response to changes in interest rates. For further discussion of the Company’s market risk, see the Interest Rate Sensitivity Analysis Section of Management’s Discussion and Analysis of Financial Condition and Results of Operations included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015. Management cannot predict future interest rates or their effect on the Bank’s NPV in the future. Certain shortcomings are inherent in the method of analysis presented in the computation of NPV. For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in differing degrees to changes in market interest rates. Additionally, certain assets, such as adjustable-rate loans, have an initial fixed rate period typically from one to five years, and over the remaining life of the asset changes in the interest rate are restricted. In addition, the proportion of adjustable-rate loans in the Bank’s portfolio could decrease in future periods due to refinancing activity if market interest rates remain steady in the future. Further, in the event of a change in interest rates, prepayment and early withdrawal levels could deviate significantly from those assumed in the table. Finally, the ability of many borrowers to service their adjustable-rate debt may decrease in the event of an interest rate increase. The Bank’s Board of Directors (the “Board”) is responsible for reviewing the Bank’s asset and liability management policies. The Board meets quarterly to review interest rate risk and trends, as well as liquidity and capital ratios and requirements. The Bank’s management is responsible for administering the policies and determinations of the Board with respect to the Bank’s asset and liability goals and strategies. Item 4. Controls and Procedures (a) The Company maintains disclosure controls and procedures (as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934 (the “Exchange Act”)) that are designed to ensure that information required to be disclosed in the Company’s Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. During the quarter ended March 31, 2016, the Company conducted an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the Company’s disclosure controls and procedures. Based on this evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of March 31, 2016. (b) There have been no changes in the Company’s internal control over financial reporting during the quarter ended March 31, 2016 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 33 PART II Item 1.Legal Proceedings None. Item 1A. Risk Factors Not applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds ISSUER PURCHASES OF EQUITY SECURITIES The Company has a repurchase plan which was announced on August 20, 2007. This plan authorizes the purchase by the Company of up to 350,000 shares of the Company’s common stock. There is no expiration date for this plan. There are no other repurchase plans in effect at this time. The Company had no repurchase activity of the Company’s common stock during the quarter ended March 31, 2016. Item 3. Defaults Upon Senior Securities Not applicable. Item 4. Mine Safety Disclosures Not applicable. Item 5.Other Information None Item 6.Exhibits Statement re: computation of per share earnings (set forth in “Note 6: Income Per Common Share” of the Notes to Condensed Consolidated Financial Statement (unaudited)) 31(i).1 Certification of the Principal Executive Officer pursuant to Rule 13a -14(a) of the Exchange Act 31(i).2 Certification of the Principal Financial Officer pursuant to Rule 13a - 14(a) of the Exchange Act 32 Officer certifications pursuant to 18 U.S.C. Section 1350 The following materials from Guaranty Federal Bancshares, Inc.’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2016 formatted in Extensible Business Reporting Language (XBRL): (i) Condensed Consolidated Balance Sheets (unaudited), (ii) Condensed Consolidated Statements of Income (unaudited), (iii) Condensed Consolidated Statements of Comprehensive Income (unaudited), (iv) Condensed Consolidated Statement of Stockholders’ Equity (unaudited), (v) the Condensed Consolidated Statements of Cash Flows (unaudited), and (vi) related notes.* *Pursuant to Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 34 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Guaranty Federal Bancshares, Inc. Signature and Title Date /s/ Shaun A. Burke May 11, 2016 Shaun A. Burke President and Chief Executive Officer (Principal Executive Officer and Duly Authorized Officer) /s/ Carter Peters May 11, 2016 Carter Peters Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) 35
